Citation Nr: 1647404	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to October 25, 2007, for the award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher initial rating for the service-connected psychiatric disability, rated at 30 percent from October 1, 1968 to February 1, 1974, rated at 10 percent from February 1, 1974 to October 25, 2007, and rated at 70 percent from October 25, 2007.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1968 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record. 

In August 2014, the Board denied entitlement to an effective date earlier than October 25, 2007 for service connection for PTSD and found that the Veteran had not perfected his appeal of the issue of entitlement to a higher disability rating for a psychiatric disability, to include schizophrenia and PTSD.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In a January 2016 Memorandum Decision, the Court reversed the Board's determination the Veteran did not perfect his appeal of the issue of a higher disability rating for the service-connected psychiatric disability and vacated and remanded to the Board the issue of an earlier effective date for the award of service connection for PTSD on the basis that it was inextricably intertwined with the initial rating appeal.  





FINDINGS OF FACT

1.  In September 1968, prior to service separation, the Veteran filed a claim of service connection for a neuropsychiatric disability.

2.  PTSD was first diagnosed in December 2007; however, several VA examiners have stated that it was misdiagnosed as schizophrenia during and since service. 
 
3.  Throughout the rating period from October 1, 1968, the Veteran's psychiatric symptoms have more nearly approximated a demonstrable inability to obtain or retain gainful employment, significantly incapacitating psychoneurotic symptoms, and poor interpersonal relationships with significant social isolation so that the criteria for a 100 percent rating under the General Rating Formula for Psychoneurotic Disorder are approximated.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of October 1, 1968 for the grant of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent disability rating for the service-connected psychiatric disability are met for the entire initial rating period.  38 U.S.C.A. §1155 (West 2014) (formerly 38 U.S.C. § 355); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9406 (1968).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran is challenging the initial disability ratings (i.e., staged ratings) and effective date assigned following the grant of service connection for the service-connected psychiatric disability.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the June 2011 Board hearing, the undersigned identified the only issue then on appeal (i.e., entitlement to an effective date earlier than October 25, 2007 for the award of service connection for PTSD) and considered the Veteran's testimony regarding why he believed that he was entitled to an effective date of October 1, 1968 for the award of service connection for PTSD.  During the course of the hearing, no missing evidence was identified.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  




Earlier Effective Date Legal Criteria

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

Earlier Effective Date Analysis

The Veteran contends that he is entitled to an effective date earlier than October 25, 2007, for the award of service connection for PTSD, on the basis that he was initially misdiagnosed with schizophrenia during service and actually had PTSD.  The Veteran has requested an effective date of August 1968 for service connection for PTSD (see November VA Form 21-4138); however, because service connection for a disability can be no earlier than the day following service separation, and the Veteran was not separated from active service until September 1968, the Board has construed the contention as a request for an effective date of October 1, 1968 (i.e., the day following service separation).  

After review of the record, the Board finds that the criteria for an effective date earlier than October 25, 2007, for the award of service connection for PTSD with depression are met.  The earliest communication which established an informal or formal claim of service connection for PTSD is the VA Form 21-526e received in September 2008, prior to service separation.  Although the psychiatric symptoms during and since service had been attributed to a diagnosis of schizophrenic reaction, undifferentiated type, by mental health professionals, and service connection for the diagnosed psychiatric disability was established effective October 1, 1968 (i.e., the day following service separation), several VA mental health professionals have more recently indicated that symptoms of PTSD were initially manifested during service but were misdiagnosed as schizophrenia.  See, e.g., December 2007 VA examination report (noting that it is likely that the behaviors during service were the beginnings of PTSD although the disorder was not well-documented and defined at that time); May 2008 VA mental health note (agreeing with the December 2007 VA medical opinion and recommending that the diagnosis of undifferentiated schizophrenic psychosis be expunged from the records and replaced with PTSD); February 2009 VA PTSD examination report (believing that it was "very possible" that the Veteran was misdiagnosed with schizophrenia and that the condition "may have been" what is now called PTSD).  

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  In this case, the service connection claim for PTSD (i.e., a neuropsychiatric disability) was filed in September 1968, prior to service separation.  Because the psychiatric disability was manifested during service, entitlement arose during service.  Because service connection may not be established until the day following service separation, an effective date of October 1, 1968 for the grant of service connection for PTSD is established, and the appeal is granted.  

In granting the earlier effective date above, the Board notes that the same psychiatric disability has been variously diagnosed as schizophrenia and PTSD.  All psychiatric symptoms and functional impairment attributable to the variously diagnosed psychiatric disability will be contemplated in the 100 percent rating granted below.  A rating for PTSD separate from the rating for schizophrenia during the period from October 1, 1968 to October 25, 2007 is prohibited because to do so would be pyramiding.  38 C.F.R. § 4.14.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Psychiatric Disability

In the September 1968 rating decision, which was issued prior to service separation, service connection for schizophrenia was established with a 30 percent rating under 38 C.F.R. § 4.132, Diagnostic Code 9204.  In July 1969, the Veteran filed a NOD with respect to the initial 30 percent rating assigned for the service-connected schizophrenia.  Thereafter, following issuance of the November 2013 SOC, the Veteran filed a timely substantive appeal in December 2013.  

During the course of the initial rating appeal, the RO reduced the disability rating for schizophrenia from 30 percent to 10 percent effective from February 1, 1974.  See July 1974 rating decision.  Later, in the August 2008 rating decision, service connection for PTSD was established and combined with the service-connected schizophrenia with assignment of a single, combined 70 percent rating under hyphenated DC 9204-9411 effective from October 25, 2007.  

During the course of this appeal, the criteria for psychiatric disabilities were amended.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, a veteran is entitled to resolution of his or her claim under the criteria that are more to his or her advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Rating Period from October 1, 1968, forward

The Board initially notes that, according to the regulatory criteria, a minimum 50 percent schedular rating for the service-connected psychiatric disability is warranted effective from service separation on October 1, 1968.  See 38 C.F.R. § 4.131 (1968).  The evidence shows a myriad of psychiatric symptoms were manifested from June 1968 through September 1968 after participating in several combat operations in the Republic of Vietnam and were attributed, at least in part, to combat experiences by service medical providers.  Additionally, the psychiatric disability was sufficiently severe to warrant discharge from service.  See DD Form 214 (showing that the Veteran was placed on temporary disability and retired from service); August 1968 service Physical Evaluation Board report (finding that the Veteran was unfit for duty due to schizophrenic reaction, acute, undifferentiated type).  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the service-connected psychiatric disability more closely approximates the schedular criteria for an initial 100 percent rating under the General Rating Formula for Psychoneurotic Disorders, which was the rating criteria in effect at the time of the September 1968 rating decision.  Under the General Rating Formula for Psychoneurotic Disorders, a 100 percent rating is provided when there is evidence that the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  The 100 percent criteria also read that there is evidence that the Veteran is demonstrably unable to obtain or retain employment.   

During service, the Veteran demonstrated and received treatment for numerous psychiatric symptoms to include sleep disturbance and insomnia, nervousness and anxiety, hostility, flat affect, depression, and psychotic episodes.  Approximately one month before service separation, the Physical Evaluation Board found that the service-connected psychiatric disability manifested by visual and auditory hallucinations, paranoid projection, flatness of affect, and looseness of associations, had resulted in complete impairment for military and civilian life.  On September 30, 1968, the Veteran was separated from active service for temporary disability and placed on the retirement list. 

Throughout the initial rating period on appeal, the Veteran held many jobs in construction, furniture installation, and courier services for varied periods of time; however, his earned annual income often either fell below or only barely exceeded the applicable poverty threshold established by the U.S. Department of Commerce.  See Itemized Statement of Earnings from the Social Security Administration.  At the January 1969 VA neuropsychiatric examination performed approximately four months after service separation, the Veteran reported that he was working as an assistant manager for a restaurant and making satisfactory social and vocational adjustment; however, the January 1969 VA neuropsychiatric examiner questioned how long satisfactory social and vocational adjustment would continue and noted that the prognosis for recovery was guarded.  At another VA medical examination performed the same day in January 1969, the Veteran reported that he had lost time from work due to "nerves."  

Thereafter, the Veteran continued to experience difficulty holding a job and social isolation due to psychiatric symptoms.  For example, a February 1972 VA mental health provider noted that the Veteran had been employed as a shipping clerk for over two years but had poor interpersonal relationships, paranoid fears persecutory in nature, episodes of withdrawal, and definite social and industrial impairment with severe impairment for military service.  In February 1974, the Veteran reported separation from his wife of approximately five years and academic suspension from college.  More recently, at the February 2009 VA PTSD examination, the VA examiner noted that the Veteran had a history of being fired from jobs, lived on his own, was very withdrawn and isolated, went out of his home as little as possible, and had not seen his son from his first marriage in approximately 18 years.  Also, in February 2009, the Veteran wrote that he had recently been terminated due to an inability to complete work, lost 30 days of work during the last 12 months of employment due to psychiatric disability, experienced increased episodes of road rage, and had an inability to relate to people in general and hold any kind of gainful employment.   

Thus, for the entire initial rating period, the Veteran has been socially isolated with poor interpersonal relationships, experienced psychotic episodes shortly after service and paranoid and disturbed thought with episodes of anxiety and aggressive behavior since service, and demonstrated an inability to obtain or retain gainful employment.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that psychiatric disability picture for the 100 percent schedular criteria under the General Rating Formula for Psychoneurotic Disorders are approximated so that an initial rating of 100 percent are met for the entire initial rating period.

In light of the psychotic symptoms manifested during and shortly after service, the Board considered whether, alternatively, to rate the service-connected psychiatric disability under the General Rating Formula for psychotic reactions; however, because  the service-connected psychiatric disability has been primarily manifested by psychiatric symptoms other than those associated with a psychosis since shortly after service, and several VA examiners have opined that the more appropriate diagnosis for the service-connected disability manifested since service is PTSD, the Board finds that the service-connected psychiatric disability should be rated under the General Rating Formula for Psychoneurotic Disorders.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Furthermore, because PTSD is not listed in the rating schedule for psychiatric disabilities in effect at the time of the September 1968 rating decision, the service-connected psychiatric disability is rated by analogy to other psychoneurotic reaction under DC 9406.

Because the Veteran is in receipt of the maximum schedular rating of 100 percent, which recognizes a demonstrable inability to obtain or retain employment during the period, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321 (b)(1) (2016), which are only for application when the schedular rating is less than total (100 percent), are not potentially applicable in this case.

 
ORDER

An effective date of October 1, 1968 for the award of service connection for PTSD is granted.  

An initial rating of 100 percent for the service-connected psychiatric disability from October 1, 1968, forward, is granted.  



____________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


